ICJ_143_JurisdictionalImmunities2008_DEU_ITA_2011-07-04_ORD_01_NA_02_EN.txt.                     531




                                 declaration of judge ad hoc gaja



                       1. In the present case, the Court is considering the question of the
                    jurisdictional immunity of a foreign State with regard to claims by indi-
                    viduals who suffered from infringements of international humanitarian
                    law during belligerent occupation. One can well understand the Greek
                    Government’s wish to be involved in the discussion. The question of
                    immunity in these circumstances had been addressed by several Greek
                    courts and also by the European Court of Human Rights when it exam-
                    ined an application made against Greece. However, the only opportunity
                    provided by the Statute and the Rules for a State which is not a party to
                    the proceedings to express its views on an issue of general international
                    law is to intervene under Article 62 of the Statute and address the issue if
                    it is relevant to the intervention.

                      2. When Article 62 requires the intervening State to have “an interest
                    of a legal nature which may be affected by the decision in the case”, it has
                    to be assumed that the interest in question must exist according to inter-
                    national law. In my opinion, the presence of an interest of a legal nature
                    for Greece cannot rest on the fact that one of the submissions in the
                    Application of the Federal Republic of Germany states that
                          “by declaring Greek judgments based on occurrences similar to those
                          defined above in request No. 1 [civil claims based on violations of
                          international humanitarian law by the German Reich during World
                          War II] enforceable in Italy, [the Italian Republic] committed a fur-
                          ther breach of Germany’s jurisdictional immunity”.

                    In the absence, both under international law and under EU law (see judg-
                    ment of the European Court of Justice in Lechouritou, Case C‑292/05,
                    ECR 2007, p. I‑1519), of any obligation for Italy to enforce the Greek
                    judgments in question, Italy is free in its relations with Greece to apply its
                    domestic legislation on the recognition and enforcement of foreign judg-
                    ments and to grant or refuse enforcement for reasons of its own choice.
                    Greece cannot be said to have any interest of a legal nature in seeing the
                    Greek judgments enforced in Italy. The question whether, by making the
                    Greek judgments enforceable in Italy, Italy breached an obligation
                    towards Germany is a matter which concerns only Germany and Italy.
                    For that purpose, the issue at stake is not whether the Greek courts which
                    delivered the judgments should have granted jurisdictional immunity to
                    Germany, but whether Italy breached the jurisdictional immunity of Ger-
                    many by giving effect in Italy to a foreign judgment relating to matters

                    41




5 CIJ1021.indb 78                                                                                    13/06/13 14:08

                    532 	   jurisdictional immunities of the state (decl. gaja)

                    for which jurisdictional immunity could ex hypothesi be invoked had the
                    case been brought before an Italian court.



                                                                 (Signed) Giorgio Gaja.




                    42




5 CIJ1021.indb 80                                                                             13/06/13 14:08

